Dismissed and Memorandum Opinion filed September 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01048-CR

                           EX PARTE ALEX PEREZ


                    On Appeal from the 177th District Court
                             Harris County, Texas
                       Trial Court Cause No. 773315-A


                  MEMORANDUM OPINION

      Appellant, Alex Perez, is attempting to appeal the denial of his post-
conviction application for writ of habeas corpus.   The record does not contain a
signed, written order denying the application. The reporter’s record includes an
oral ruling on October 31, 2013 denying the application, and the docket sheet
indicates the application was denied on that date. However, docket entries may not
take the place of a separate order, and a trial court’s oral pronouncement is not
appealable until a written order is signed. See State v. Sanavongxay, 407 S.W.3d
252, 258–59 (Tex. Crim. App. 2012); Ex parte Wiley, 949 S.W.2d 3, 4 (Tex.
App.—Fort Worth 1996, no pet.) (citing State v. Kibler, 874 S.W.2d 330, 332
(Tex. App.—Forth Worth 1994, no pet.)). Because there is no appealable order,
we dismiss the appeal for want of jurisdiction. See Sanavongxay, 407 S.W.3d at
259; State v. Cox, 235 S.W.3d 283, 285 (Tex. App.—Fort Worth 2007, no pet.).




                               /s/          John Donovan
                                            Justice

Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2